UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PARSHOTAM SINGH CHAHIL,                
                Plaintiff-Appellant,
                 v.
DANIEL R. GLICKMAN,                                No. 01-1208
SECRETARY OF THE DEPARTMENT OF
AGRICULTURE,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                        (CA-99-3510-CCB)

                      Submitted: October 31, 2001

                      Decided: November 28, 2001

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Gary T. Brown, BROWN & SHERMAN, L.L.P., Washington, D.C.
for Appellant. Stephen M. Schenning, United States Attorney, Allen
F. Loucks, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.
2                        CHAHIL v. GLICKMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant Parshotam Chahil appeals from a district court order
granting summary judgment to his employer, the Secretary of the
United States Department of Agriculture (the "Agency"), and dismiss-
ing Chahil’s complaint alleging unlawful employment discrimination.
Chahil raises five issues on appeal: (1) whether the district court
abused its discretion by granting summary judgment on the Agency’s
motion before Chahil pursued discovery pursuant to Fed. R. Civ. P.
56(f); (2) whether the district court erred in finding Chahil not quali-
fied for the GS-12 Mathematical Statistician position; (3) whether the
district court erred in holding that the Agency’s proffered reason for
failure to promote was not pretextual; (4) whether the district court
erred in finding that Chahil did not establish a claim of retaliation;
and (5) whether the Agency provided reasonable accommodation for
Chahil’s disability. Finding no reversible error, we affirm.

   Parshotam Chahil, who has a Ph.D. in statistics, worked for the
Human Nutrition Information Service, an agency of the United States
Department of Agriculture (USDA), from 1984 to 1994, when the
agency was disbanded. Chahil transferred to the Food Surveys
Research Group (FSRG) of the Agricultural Research Service
Agency, an agency of the USDA, where he is presently employed. At
all times, Chahil has been a GS-11 mathematical statistician. In 1985,
Chahil developed a severe cornea problem, which required numerous
surgeries in both eyes, and glaucoma. These maladies rendered Chahil
legally blind and unable to read without using a magnifying device.
Chahil is sixty-two years old. His country of national origin is India.

  In June 1995, Chahil requested $21,622 worth of new computer
equipment which would enable him to read and to perform his duties.
The Agency approved this request, and the new equipment was
ordered and installed. Because Chahil experienced problems with the
                          CHAHIL v. GLICKMAN                            3
new system, the Agency spent an additional $4400 on equipment and
$2700 on training. Although Chahil still experienced problems with
his workstation’s ability to interact with the Agency’s system, the sys-
tem was found to be "working perfectly concerning the adaptive
equipment" by a technician hired to correct the problems.

   On February 19, 1997, Chahil requested a promotion to a GS-12
mathematical statistician position. His supervisor, Katherine Tippett,
scheduled a mid-term evaluation conference in conjunction with this
request on February 28, 1997, but the evaluation conference was post-
poned twice, due to external circumstances, until April 23, 1997.
Chahil filed an informal complaint with the Equal Employment
Office ("EEO") of the USDA in March 1997. At the performance
review, Tippett rated Chahil’s ability to perform the GS-12 position
and found his skills inadequate to perform at the higher level required
by that position.

   On August 12, 1999, the EEO found no discrimination and issued
a right to sue letter. Chahil brought suit in district court asserting his
claims of discrimination. The district court granted the Agency’s
motion for summary judgment. Chahil timely appealed.

   After considering the parties’ briefs and joint appendix, we affirm
for the reasons stated in the district court’s thorough opinion. See
Chahil v. Glickman, No. CA-99-3510-CCB (D. Md. Dec. 21, 2000).
We reject Chahil’s assertion that the district court abused its discre-
tion in denying his motion for discovery pursuant to Fed. R. Civ. P.
56(f). The district court also properly found that Chahil could not
demonstrate the elements of a prima facie case of discrimination
under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
After the Agency gave a legitimate, non-discriminatory reason for his
actions, Chahil bore the burden of showing that the reason was a pre-
text for illegal discrimination. Texas Dep’t of Cmty. Affairs v. Bur-
dine, 450 U.S. 248, 253 (1981). The district court properly found
Chahil’s personal speculations, standing alone, were insufficient to
satisfy this burden. See Evan v. Technologies Applications & Serv.
Co., 80 F.3d 954, 960-61 (4th Cir. 1996). The district court also prop-
erly found that the Agency reasonably accommodated Chahil’s dis-
ability through the purchase of the equipment he requested and the
enhancement of that equipment with additional equipment and train-
4                        CHAHIL v. GLICKMAN
ing. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the material before the court and
argument would not aid in the decisional process.

                                                         AFFIRMED